SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

10
CAF 14-00120
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF CORY J.S.,
RESPONDENT-RESPONDENT.
---------------------------                       MEMORANDUM AND ORDER
OSWEGO COUNTY ATTORNEY,
PETITIONER-APPELLANT.


RICHARD C. MITCHELL, COUNTY ATTORNEY, OSWEGO (JAMES K. EBY OF
COUNSEL), FOR PETITIONER-APPELLANT.

SUSAN B. MARRIS, ATTORNEY FOR THE CHILD, MANLIUS, FOR
RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Oswego County (Kimberly
M. Seager, J.), entered December 8, 2013 in proceedings pursuant to
Family Court Act article 3. The order dismissed the petitions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

      Memorandum: In this juvenile delinquency proceeding pursuant to
Family Court Act article 3, petitioner appeals from an order granting
respondent’s motion to dismiss two petitions in furtherance of justice
pursuant to Family Court Act § 315.2. Contrary to petitioner’s
contention, we conclude that Family Court neither exceeded its
authority nor abused its discretion when it dismissed the petitions.
The record supports the court’s determination, upon its examination
and consideration of the relevant statutory factors, that “a finding
of delinquency or continued proceedings would constitute or result in
injustice” (§ 315.2 [1]; see Matter of Chris H., 197 AD2d 689, 689-
690).




Entered:    February 6, 2015                    Frances E. Cafarell
                                                Clerk of the Court